This is a libel for divorce from the bonds of matrimony. The libellant, on the theory *500that the prayer of his libel had been denied, took an exception. The exception was allowed, and has been argued at the bar. The bill of exceptions alleges in substance that denial of divorcement was contrary to the only reasonable conclusion which might be drawn from the entire evidence.
Willard <§• Willard, for libellant.
Waterhouse, Titcomb <§• SiddaTl, for libellee.
The judgment or decree denying divorce, though — as the bill of exceptions recites it — prima facie valid, is subject to vacation on direct attack, at the instance of the injured party, in an appropriate proceeding, for irregularities other than of a purely technical nature, in rendition.
For this reason, the exception is overruled without further consideration, and without prejudice. Exception overruled.